NO. 12-22-00080-CV

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

                                                        §       APPEAL FROM THE 410TH
IN THE INTEREST OF A.C.P.C.,
                                                        §       JUDICIAL DISTRICT COURT
A CHILD
                                                        §       MONTGOMERY COUNTY, TEXAS

                                      MEMORANDUM OPINION
        The Menninger Clinic appeals from an order in a suit to modify a parent-child
relationship. In a single issue, it contends the order improperly binds it because it is not a party
to the lawsuit. We modify and affirm as modified. 1


                                               BACKGROUND
        A.C.P.C. is the daughter of K.P. and D.C. In 2013, the trial court entered an agreed order
in a suit affecting the parent-child relationship (SAPCR) appointing K.P. and D.C. joint
managing conservators.         In March 2021, K.P. filed a petition to modify the parent-child
relationship requesting all rights and duties of a sole managing conservator. The trial court
issued a temporary restraining order that excluded D.C. from possession of and access to
A.C.P.C. An amicus attorney was later appointed to protect A.C.P.C.’s legal interests.
        At the time of the filing of the petition to modify, A.C.P.C. was receiving inpatient
psychiatric treatment at Menninger. Therefore, K.P. served several Menninger therapists with
subpoenas to produce documents and testify at trial. However, prior to trial, K.P., D.C., and the
amicus attorney reached a mediated settlement agreement (MSA). Under the terms of the MSA,



        1
          This case was transferred to this Court from the Ninth Court of Appeals in Beaumont, Texas, pursuant to
a docket equalization order. See Tex. Gov’t Code Ann. § 73.001 (West 2013).
K.P. would be appointed sole managing conservator and D.C. possessory conservator. With
regard to D.C.’s possession schedule, the MSA provides in pertinent part:


       Father shall have possession of the child pursuant to the following schedule, provided that
       possession by Father is agreed upon by the parties, the child’s therapist/team at the Menninger
       Clinic, and any reunification therapist then working with the child. If the parties are not in
       agreement, the child’s therapist/team at Menninger Clinic and the reunification therapist shall be
       the tiebreaker to determine whether or not the possession period as set forth herein between Father
       and child should occur.


The MSA was signed by K.P., D.C., the amicus attorney, and the mediator. Menninger did not
participate in the mediation and did not sign or agree to the MSA.
        The parties submitted an agreed order adopting the MSA. When Menninger learned of
the proposed agreed order, it wrote a letter to the trial court requesting it deny the order.
Menninger explained:


        Menninger was neither asked to serve as a “tiebreaker” nor is it willing to do so. In fact, serving as
        a tiebreaking vote in a custody dispute could very likely be damaging to the doctor‐patient
        relationship. Accordingly, Menninger respectfully requests that the Court not sign the Order. In
        addition, Menninger respectfully requests that no custody order entered in this case require
        Menninger to take an active part in custody decisions or to serve as a tiebreaking vote in custody
        disputes. Menninger does not and will not perform this role.


The trial court signed the order prior to receiving the letter.
        After the parties refused to file a motion to set aside the order, Menninger wrote another
letter to the trial court explaining its position and requesting relief. When the trial court refused
relief, Menninger filed a motion to modify the judgment to remove references to Menninger in
the trial court’s order. The trial court again refused to take action. This appeal followed.


                                                   JUDGMENT
        In its sole issue, Menninger urges that the trial court erred in rendering judgment against
Menninger because it was not a party to the SAPCR.
        A court with continuing, exclusive jurisdiction may modify an order that provides for the
conservatorship, support, or possession of and access to a child. TEX. FAM. CODE ANN. § 156.001
(West 2014). The court may modify such an order if doing so “would be in the best interest of
the child” and upon a showing of a material and substantial change in circumstances. Id.
§ 156.101. Because the “trial court is given wide latitude in determining the best interest of a
minor child,” we review a modification order under an abuse of discretion standard. Gillespie v.
Gillespie, 644 S.W.2d 449, 451 (Tex. 1982); King v. Lyons, 457 S.W.3d 122, 126 (Tex. App–
Houston [1st Dist.] 2014, no pet.).
         Judgment shall not be rendered against one who was neither named nor served as a party
defendant. Werner v. Colwell, 909 S.W.2d 866, 869 (Tex. 1995) (citing TEX. R. CIV. P. 124.) An
exception exists when a person waives service by making a general appearance before the court.
Werner, 909 S.W.2d at 869-70; Bates v. Smith, 289 S.W.2d 215, 216 (Tex. 1956) (citing St.
Louis & S.F.R. Co. v. Hale, 206 S.W. 75 (Tex. 1918)); see TEX. R. CIV. P. 120, 124.
         Menninger was not a party to the lawsuit. It was not served with process. And it did not
participate in the underlying lawsuit or the mediation. However, the trial court’s judgment
incorporates the terms of the MSA, which requires Menninger to operate as a “tiebreaker” in a
custody dispute. Menninger represents that it was never requested to serve this function. And
Menninger did not agree to this role. In fact, it requested several times to not be placed in that
role. Because the judgment includes an entity that was not named in the pleadings and was not a
party to the lawsuit, the trial court abused its discretion in the entry of that portion of the order.
See Greiner v. Jameson, 865 S.W.2d 493, 501 (Tex. App.—Dallas 1993, writ denied). We
sustain Menninger’s sole issue.


                                                  DISPOSITION
         Having sustained Menninger’s sole issue, we modify the trial court’s judgment to delete
the portions requiring Menninger to participate in the possession dispute and affirm the
judgment as modified.
                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered August 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          AUGUST 17, 2022


                                         NO. 12-22-00080-CV


                         IN THE INTEREST OF A.C.P.C., A CHILD



                                Appeal from the 410th District Court
                  of Montgomery County, Texas (Tr.Ct.No. 10-10-11310-CV)

                       THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to delete the portions requiring Menninger Clinic to participate in
the possession dispute; in all other respects the judgment of the trial court is affirmed; and that
this decision be certified to the court below for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.